                         UNITED STATES DISTRICT COURT

                        SOUTHERN DISTRICT OF GEORGIA

                                SAVANNAH DIVISION



UNITED STATES OF AMERICA,

V.                                                      CR418-238


MICHAEL MCLEMORE,

      Defendant.



                                        ORDER


       After a careful ^ novo review of the record in this case, the Court concurs with the

Magistrate Judge's Report and Recommendation(R&R)that defendant be found competent to stand

trial, to which no objections have been filed. Accordingly, the R&R is ADOPTED.

       ORDER ENTERED at Augusta, Georgia,this<^^^^^ay of March,2019.


                                         J. RANMETIALL,CHIEF JUDGl
                                         UNITEWSTATES DISTRICT COURT
                                         ^;OUTHERN DISTRICT OF GEORGIA
